Citation Nr: 0530722	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  02-10 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to service connection for residuals of a left 
knee injury to include arthritis.

2. Entitlement to service connection for residuals of a right 
knee injury to include arthritis.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARINGS ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The veteran served on active duty for training from January 
1967 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office. (RO).

In October 2002, the veteran testified before a Hearing 
Officer at the RO and a transcript of the hearing is of 
record.  A hearing before the undersigned Acting Veterans Law 
Judge was held in January 2004.  A transcript of the hearing 
is now also part of the record.

This case was previously before the Board in August 2004, at 
which time it was remanded for additional evidentiary 
development.  The development requested in that remand has 
been undertaken and the case has returned to the Board and is 
ready for adjudication.


FINDINGS OF FACT

The record does not contain any competent evidence 
establishing that the claimed knee injuries are etiologically 
related to service, nor are the presumptive provisions 
regarding arthritis applicable in this case.


CONCLUSIONS OF LAW

1. Residuals of a left knee injury were not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

2. Residuals of a right knee injury were not incurred in or 
aggravated by service and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

The RO provided pre-adjudication, VCAA notice on the service 
connection claims by letter, dated in February 2002.  The 
notice included the type of evidence needed to substantiate 
the claims, namely, evidence of a current disability related 
to service.  The veteran was informed that VA would obtain VA 
records and records from other Federal agencies, and that 
with his authorization VA would obtain private medical 
records on his behalf or he could submit the records.  In the 
statement of the case, dated in August 2002, the RO cited 
38 C.F.R. § 3.159 with the provision that the claimant 
provide any evidence in his possession that pertained to the 
claims.  

As the notice of 38 C.F.R. § 3.159 came after the initial 
adjudication of the claim, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  However the action of the RO described above, 
cured the error because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claims as he had the opportunity to submit additional 
argument and evidence, and to address the claims at a 
hearing.  For these reasons, the veteran has not been 
prejudiced by the timing of the notice of § 3.159, and no 
further development is needed to ensure VCAA compliance.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). 

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes VA to make a decision on 
a claim before the expiration of the one-year period provided 
a claimant to respond to VA's request for information or 
evidence, superseding the decision of the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003), invalidating a regulatory provision, implementing 
the VCAA, that required a response to VCAA, as here, in less 
than the statutory one-year period.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with. 

II.  Factual Background

Service examination reports dated in July 1965, January 1967 
and May 1967 reveal that clinical evaluation of the lower 
extremities was normal.  The only entry in the service 
medical records referencing knee problems is dated in 
February 1967.  At that time, the veteran complained of an 8-
day history of sore knees, complaining that he fell on his 
knees, and reporting that he could walk with pain, but not 
run.  Physical examination revealed that range of motion was 
normal without effusion.  Both the July 1965 and May 1967 
examination reports reflect that the veteran specifically 
denied having swollen or painful joints or "trick" or 
locked knee.  

The veteran filed a service connection claims for knee 
injuries in January 2002, claiming that these injuries 
occurred in 1965.  

In an August 2002 substantive appeal, the veteran maintained 
that he injured both knees while on active service and was 
treated at a base hospital.

A private medical record of September 2002 indicates that the 
veteran has osteoarthritis of the knees with difficulty and 
pain when walking.

The veteran indicated that he had been treated by Dr. H. (now 
deceased) at Jasper General Hospital from 1967 forward.  In 
January 2003, VA was advised that it no longer had access to 
Dr. H.'s records, but were able to locate one pertinent 
record of Dr. H.  On file is an X-ray report dated in 
September 1982 reflecting that he had seen the veteran for 
complaints of pain in the knees and that the films revealed 
no fracture or other significant bony abnormality.

The veteran presented testimony at a hearing held at the RO 
in October 2002.  The veteran testified that his injury 
occurred during basic training in 1967 when he slipped on 
ice, went down on his knees on concrete and 5 men fell on top 
of him.  He stated that the next day he went to the hospital 
and his knees were physically tested, but not X-rayed and 
they were determined to be fine.  The veteran testified that 
ever since that time he has had knee trouble.  

In January 2004, the veteran presented testimony before the 
undersigned Acting Veterans Law Judge.  The veteran testified 
that he injured both knees at the same time.  He indicated 
that he missed 2-3 days of basic training due to the injury 
and had to go through a second period of training, which he 
ultimately completed.  The veteran testified that Dr. H. told 
him that X-ray films showed that the knees looked 
"cracked."  

Private medical records from a family medical clinic reflect 
that the veteran complained of knee pain in September 2004.  

A VA examination of the knees was conducted in June 2005.  He 
provided a historical account of falling on ice and injuring 
his knees in 1967, which chronic knee problems thereafter.  
Physical examination revealed that the veteran demonstrated 
an exaggerated limp.  There was full extension and 140 
degrees of flexion, with complaints of pain.  There was no 
swelling, effusion, atrophy or instability.  X-ray films 
revealing narrowing of the articular cartilage, equal in both 
knees and within the normal range.  There were no osteophytes 
or subchondral sclerosis to suggest osteoarthritis and no 
loose bodies were seen.  The examiner concluded that on 
physical and X-ray examination, he could find no objective 
evidence of organic pathology to explain the knee complaints.  
The examiner explained that he detected no objective evidence 
of weakness, incoordination, fatigability, or loss of motion 
and found no objective evidence of arthritic change or any 
other abnormality in either knee and that therefore; he could 
not attribute any arthritic change to the injury in 1967.


III.  Pertinent Law and Regulations

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2005).  Even if there is no record of arthritis in service, 
its incurrence in service will be presumed if it was manifest 
to a compensable degree within one year after service, if the 
claimant had 90 days of continuous active service and served 
in a period of war.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Notwithstanding the lack of a diagnosis of a claimed disorder 
during active duty, service connection may still be granted 
if all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

IV.  Analysis

The Court has also held that generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Pond v. West, 12 Vet. App. 341, 346 
(1999); see also Rose v. West, 11 Vet. App. 169, 171 (1998).

The veteran contends that his currently knee disabilities are 
related to knee injuries, which reportedly occurred in 1967.  
The only reference to knee problems in the service medical 
records consists of an entry dated in February 1967, at which 
time the veteran complained of an 8-day history of sore 
knees, complaining that he fell on his knees, and reporting 
that he could walk with pain, but not run.  Physical 
examination revealed that range of motion was normal without 
effusion.  The May 1967 examination report did not reveal any 
clinical or subjective abnormalities of the knees.

The earliest post-service clinical indication of any knee 
problems is shown by a September 1982 private medical record, 
which documents the veteran's complaints of knee pain.  X-ray 
films of the knees taken at that time showed no abnormalities 
and no disability of either knee was diagnosed at that time.  
The earliest clinical diagnosis of any knee disorder was 
documented in a September 2002 record, which indicated that 
the veteran had osteoarthritis of the knees, not verified by 
X-ray films.  However, the Board points out that 
subsequently, during a June 2005 VA examination no X-ray 
evidence of arthritis was shown.  

Nevertheless, inasmuch as the initial findings indicative of 
osteoarthritis were made approximately 35 years after the 
veteran's discharge from service, and even then were not 
verified by X-ray films, the presumptive provisions of 38 
C.F.R. §§ 3.307 and 3.309 are not applicable to the veteran, 
and do not provide a basis upon which service connection may 
be granted for arthritis of either knee, as even if 
manifested at that time, this was much more than a year after 
the veteran's discharge from service.

The veteran maintains that he has had post-service knee 
symptoms such as pain and instability, which he believes, are 
attributable to knee injuries sustained in service in 1967.  
The Board appreciates the sincerity of the appellant's belief 
in the merits of his claim.  However, the Board is not 
permitted to reach medical determinations without considering 
independent medical evidence to support our findings, and we 
must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  
Similarly, it is well established that, as a layman, the 
veteran is not considered capable of opining on matters 
requiring medical knowledge.  See Moray v. Brown, 5 Vet. App. 
211 (1993).

Even were the Board to presume that a knee injuries occurred 
in 1967 as reported by the veteran; the service medical 
records dated thereafter are entirely negative for any 
further knee problems.  Significantly, absolutely no knee 
disability was clinically documented on the May 1967 
examination report, nor did the veteran himself at that time 
identify any symptomatology associated with the knees.  

The veteran maintains that his knee problems have persisted 
from the time of the injuries in 1967, forward.  The Court 
has established that symptoms, not treatment, are the essence 
of continuity of symptomatology.  However, in a merits 
context, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488 (1997).  In this case, there is a large gap 
in evidence of treatment from his discharge in 1967 until 
1982, the earliest documented complaint involving the knees.  
Moreover, at that time no knee disability was diagnosed.  
Thereafter, it was not until 2002, 35 years after service, 
that any knee disability was diagnosed.  Essentially, there 
is no indication that any knee injury even if it was 
sustained in 1967, resulted in any chronic or continuous 
symptomatology.  In essence, the veteran's assertions of 
continuity and chronicity of bilateral knee disorders are 
unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (The normal medical findings at the time of separation 
from service, as well as the absence of any medical records 
of a diagnosis or treatment for many years after service is 
probative evidence against the claim.).

The U.S. Court of Appeals for the Federal Circuit has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability claimed.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).  A VA examination was 
conducted in June 2005, at which time the examiner was unable 
to find any objective evidence of organic pathology on 
clinical examination or X-ray films, and consequently was 
unable to etiologically link a current disability to service, 
in the absence of such disability.  Moreover, even the 
osteoarthritis of the knees noted in a 2002 record was not 
linked by competent evidence or opinion to the veteran's 
period of service, nor does the evidence on file does not 
establish or even suggest such a relationship.  

The veteran gave hearing testimony to the effect that Dr. H. 
reviewed X-ray films of his knees and told him that the films 
showed that they had been cracked.  That testimony is soundly 
contradicted by the fact that the record contains a September 
1982 X-ray report of the knees, showing that Dr. H. was the 
attending physician, and that the X-ray films revealed no 
fracture or other significant bony abnormality.  Moreover, 
the Court has held that hearsay medical evidence, as 
transmitted by a lay person, is not sufficient support a 
claim because the connection between what a physician said 
and the lay person's account of what the physician 
purportedly said is simply too attenuated and inherently 
unreliable to constitute medical evidence.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  See also Kirwin v. Brown, 
8 Vet. App. 148, 153 (1995).

For these reasons, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a left knee injury to 
include arthritis is denied.

Service connection for residuals of a right knee injury to 
include arthritis is denied.


____________________________________________
	GEORGE E. GUIDO, JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


